Title: From John Adams to John Jay, 30 April 1787
From: Adams, John
To: Jay, John


          
            Sir
            Grosvenor Square London April 30. 1787
          
          Upon the Receipt of the first of the inclosed Letters from Dr Wren and Mr Mawbrey, by Express, I made Application to Government.— Lord Sidney was absent and Lord Carmarthen Sick: but Mr Fraser the Under Secretary of State, took up the subject with Integrity and Politeness. He discovered a real desire to do every Thing that the Laws would permit, to crush in the Beginning this villainous Attempt to counterfeit American Paper Currencies. He told me that a

parrallel complaint had been lately made by the Danish Ambassador, of an Attempt to counterfeit, the Bank Notes of Denmark: and that upon consulting their most experienced Magistrates and Law Officers, they were all of Opinion that untill the Counterfeit was compleated and the Names Signed, it could not be a Capital Crime tho an Attempt might be a misdemeanor. He advised me to advise with Sir Sampson Wright the most considerable Magistrate in Westminster. Sir Sampson engaged in the Business with particular Attention and agreed to write to Sir John Carver at Portsmouth. Upon the whole it Seemed to be necessary, that, Some one, Should go to Portsmouth and as Col. Smith set out on the twenty fourth of this Month for Lisbon, I took asked Mr Cutting to accompany me to Portsmouth.— We had the Man brought out of the Prison, to our Lodgings. His Name he says is Robert Muir, born in Scotland, but lately arrived from North Carolina.— He is an Artful, Shrewd Fellow but with a mean, hungry desperate Appearance, Suitable to any kind of Attrocious Villainy. We wished to discover his Accomplices, but he would not answer.— The Grand Jury found a Bill, and at my desire, the Man is continued in Prison, till next Term in July. His Types and Stamps and Implements are all Secured.— In July however he will be set at Liberty, for the Crime could not be compleat, without the signature, if it could without passing the Bill.
          It is with a very high Pleasure, that I am able to Say, that the Government, And the Magistrates both here and at Portsmouth, have upon this Occasion conducted with perfect Propriety, and Politeness.— The Crime is Said to be an offence against the Law of Nations, against Commerce, against private & public Property, against the whole World &c and all this is true. but still the Laws are so vague in this Case, and every Punishment short of Death in Such a Crime in this Country, would be treated with Ridicule, it may be most prudent to dismiss the fellow in July, destroying or at least detaining his implements
          Congress will determine, what Measures Should be taken to advertise the People of America that they may be upon their Guard.— I suppose this is the same Scot, who a few Weeks ago Applied to Mr Carpenter an Ingraver in London, to engrave a Plate for him, of which Carpenter had the Honesty to inform me, and as you have been told in a former Letter.
          With great Regard, I have the Honour to be / dear sir, your most obedient and most / humble servant
          
            John Adams
          
         